UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended June 30, 2011 Commission File No. 001-31354 Lapolla Industries, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 13-3545304 (State of Incorporation) (I.R.S. Employer Identification No.) Intercontinental Business Park 15402 Vantage Parkway East, Suite 322 Houston, Texas (Address of Principal Executive Offices) (Zip Code) (281) 219-4700 (Registrant’s Telephone Number) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days.YESþNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller Reporting Companyþ Indicate by check mark whether the Registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).YESoNOþ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of August 5, 2011 there were 81,393,878 shares of Common Stock, par value $.01, outstanding. LAPOLLA INDUSTRIES, INC. FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2011 INDEX Page PART I FINANCIAL INFORMATION Item 1 Financial Statements 1 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 Quantitative and Qualitative Disclosures About Market Risk 18 Item 4 Controls and Procedures 18 PART II OTHER INFORMATION Item 1 Legal Proceedings 19 Item 1A Risk Factors 19 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3 Defaults Upon Senior Securities 19 Item 4 Other Information 19 Item 5 Exhibits 20 SIGNATURES 21 INDEX OF EXHIBITS 22 (i) INDEX FORWARD LOOKING STATEMENTS Statements made by us in this report that are not historical facts constitute "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended, Section 21E of the Securities Exchange Act of 1934, as amended, and the Private Securities Litigation Reform Act of 1995.These forward-looking statements are necessarily estimates reflecting the best judgment of management and express our opinions about trends and factors which may impact future operating results. You can identify these and other forward-looking statements by the use of words such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “intends,” “potential,” “continue,” or the negative of such terms, or other comparable terminology. Such statements rely on a number of assumptions concerning future events, many of which are outside of our control, and involve risks and uncertainties that could cause actual results to differ materially from opinions and expectations. Any such forward-looking statements, whether made in this report or elsewhere, should be considered in context with the various disclosures made by us about our businesses including, without limitation, the risk factors discussed below. Although we believe our expectations are based on reasonable assumptions, judgments, and estimates, forward-looking statements involve known and unknown risks, uncertainties, contingencies, and other factors that could cause our or our industry's actual results, level of activity, performance or achievement to differ materially from those discussed in or implied by any forward-looking statements made by or on the Company and could cause our financial condition, results of operations, or cash flows to be materially adversely affected. Except as required under the federal securities laws and the rules and regulations of the U.S.Securities and Exchange Commission (“SEC”), we do not have any intention or obligation to update publicly any forward-looking statements, whether as a result of new information, future events, changes in assumptions, or otherwise. PART I — FINANCIAL INFORMATION As used in this report, "Lapolla” and the "Company" or "Us" or "We" or “Our” refer to Lapolla Industries, Inc., unless the context otherwise requires. Our Internet website address is www.Lapollaindustries.com. We make our periodic and current reports, together with amendments to these reports, available on our website, free of charge, as soon as reasonably practicable after such material is electronically filed with, or furnished to, the SEC. The information on our Internet website is not incorporated by reference in this Quarterly Report on Form10-Q. Item 1.Financial Statements. LAPOLLA INDUSTRIES, INC. INDEX TO FINANCIAL STATEMENTS AND FINANCIAL STATEMENT SCHEDULES CONDENSED BALANCE SHEETS (UNAUDITED) June 30, 2011 and December 31, 2010 2 CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) Three and Six Months Ended June 30, 2011 and 2010 3 CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, 2011 and 2010 4 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) 5 All schedules for which provision is made in the applicable accounting regulations of the SEC are not required under the related instructions or are not applicable, and therefore have been omitted. 1 INDEX LAPOLLA INDUSTRIES, INC. CONDENSED BALANCE SHEETS (UNAUDITED) As of June 30, 2011 December 31, 2010 Assets Current Assets: Cash $ — $ Trade Receivables, Net Inventories Prepaid Expenses and Other Current Assets Total Current Assets Property, Plant and Equipment Other Assets: Goodwill Other Intangible Assets, Net Deposits and Other Non-Current Assets, Net Total Other Assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities: Accounts Payable $ $ Accrued Expenses and Other Current Liabilities Current Portion of Term Loan Current Portion of Derivate Liability Current Portion of Long-Term Debt Total Current Liabilities Other Liabilities: Non-Current Portion of Term Loan Non-Current Portion of Revolver Loan Non Current Portion of Long-Term Debt Total Other Liabilities Total Liabilities Stockholders' Equity: Preferred Stock, $1.00 Par Value; 2,000,000 Shares Authorized, of which Designation: Series D, 25,000 Shares Authorized;7,210 and 5,242 Issued and Outstanding for June 30, 2011 and December 31, 2010, respectively; $7,210,000 and $5,242,000 aggregate liquidation preference for June 30, 2011 and December 31, 2010, respectively. Common Stock, $.01 Par Value; 140,000,000 Shares Authorized; 81,393,878 and 83,705,376 Issued and Outstanding for June 30, 2011 and December 31, 2010, respectively. Additional Paid-In Capital Accumulated (Deficit) ) ) Accumulated Other Comprehensive Gain (Loss) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The Accompanying Notes are an Integral Part of the Financial Statements 2 INDEX LAPOLLA INDUSTRIES, INC. CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, Sales $ Cost of Sales Gross Profit Operating Expenses: Selling, General and Administrative Professional Fees Depreciation Amortization of Other Intangible Assets Consulting Fees Total Operating Expenses Operating Income (Loss) ) ) Other (Income) Expense: Interest Expense Interest Expense – Related Party — — — Interest Expense – Amortization of Discount — — (Gain) Loss on Derivative Liability ) Other, Net ) Total Other (Income) Expense Net Income (Loss) $ ) $ $ ) $ Dividends on Preferred Stock ) Net Income (Loss) Available to Common Stockholders $ ) $ $ ) $ Net Income (Loss) Per Share – Basic $ ) $ $ ) $ Weighted Average Shares Outstanding Net Income (Loss) Per Share – Diluted $ ) $ $ ) $ Weighted Average Shares Outstanding The Accompanying Notes are an Integral Part of the Financial Statements 3 INDEX LAPOLLA INDUSTRIES, INC. CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, Cash Flows From Operating Activities Net Income (Loss): Continuing Operations $ ) $ Adjustments to Reconcile Net Income (Loss) to Net Cash (Used in) Provided by Operating Activities: Depreciation Amortization of Other Intangible Assets Provision for Losses on Accounts Receivable Amortization of Discount on Convertible Term and Revolving Credit Notes — Share Based Compensation Expense ) (Gain) Loss on Derivative Liability ) ) Changes in Assets and Liabilities: Trade Receivables ) ) Inventories ) ) Prepaid Expenses and Other Current Assets Deposits and Other Non Current Assets ) ) Accounts Payable Accrued Expenses and Other Current Liabilities ) Net Cash (Used in) Provided by Operating Activities ) Cash Flows From Investing Activities Additions to Property, Plant and Equipment ) ) Payment for AirTight Asset Purchase — ) Net Cash (Used in) Investing Activities $ ) $ ) Cash Flows From Financing Activities Proceeds from Revolver Loan — Principal Repayments to Revolver Loan ) — Proceeds from Revolving Credit Note — Principal Repayments to Revolving Credit Note — ) Principal Repayments to Term Loan ) — Principal Repayments to Convertible Term Note — ) Principal Repayments on Long Term Debt ) ) Payment of Preferred Stock Dividends — ) Payments for Voluntary Redemption of Preferred Stock — ) Net Cash Provided by (Used in) Financing Activities ) Net Effect of Exchange Rate Changes on Cash Net Increase (Decrease) In Cash ) ) Cash at Beginning of Period Cash at End of Period $
